DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogle (Brogle et al, "A 50 watt monolithic surface-mount series-shunt pin diode switch with integrated thermal sink.” 2010 Asia-Pacific Microwave Conference. IEEE, 2010; of record).

a first PIN diode (the right one of the two diodes) comprising a first P-type region formed to a first depth into an intrinsic layer such the first PIN diode comprises a first effective intrinsic region of a first thickness, the first PIN diode being electrically coupled to a node between the common port and the first port;
a second PIN diode (the left one) comprising a second P-type region formed to a second depth into the intrinsic layer such the second PIN diode comprises a second effective intrinsic region of a second thickness, the second PIN diode being electrically coupled to a node between the common port and the second port;
a first bias network (DC bias) for bias control of the first PIN diode; and a second bias network (same as the first bias network) which also naturally bias-controls the second PIN diode.
In addition, it is noted that the term of “multi-throw” recited in these claims has not necessarily been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-13, 21-22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,127,737. Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of:   
A monolithic multi-throw diode switch that can naturally and/or obviously comprises: 
a common port, a first port, and a second port;  a first PIN diode comprising a first P-type region formed to a first depth into an intrinsic layer such the first PIN diode comprises a first effective intrinsic region of a first thickness, the first PIN diode being electrically coupled to a node between the common port and the first port; a second PIN diode comprising a second P-type region formed to a second depth into the intrinsic layer such the second PIN diode comprises a second effective intrinsic region of a second thickness, the second PIN diode being electrically coupled to a node between the common port and the second port; and/or,
.


Claims 1-3, 5-13, 21-22 and 24-27 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/289,990 (also see US 2021/0399143). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of:   
A monolithic circuit structure having multiple PIN diodes therein, which can naturally and/or obviously comprises: a first PIN diode comprising a first P-type region formed to a first depth into an intrinsic layer such the first PIN diode comprises a first effective intrinsic region of a first thickness; a second PIN diode comprising a second P-type region formed to a second depth into the intrinsic layer such the second PIN diode comprises a second effective intrinsic region of a second thickness.
Although the copending application does not more expressly claim the subject matters that the multiple PIN diodes can be used in multi-throw diode switch, it is noted that it is well known in the art that multiple diodes can be commonly and desirably used in multi-throw switch for achieving the desired and/or required switch device performance; and/or that such well-known multi-throw diode switch commonly includes and/or requires the common port, first port, and second port and/or bias networks, with the respective diodes connected thereto and/or therefrom and/or therebetween.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-F are cited as being related to a diode-based circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898